Citation Nr: 0638977	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-03 383A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee






THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.






INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2005 determination by the 
Department of Veterans Affairs (VA) James H. Quillen VA 
Medical Center (VAMC) in Mountain Home, Tennessee which 
denied the veteran's application for enrollment in the VA 
healthcare system.


FINDINGS OF FACT

1.  The veteran does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits. 38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8. 38 C.F.R. § 17.36(b).  Beginning January 17, 
2003, VA enrolled all priority categories of veterans except 
those veterans in priority category 8 who were not in an 
enrolled status on January 17, 2003. 38 C.F.R. § 17.36(c).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time; however, the veteran who wishes to be enrolled 
must apply by submitting a completed VA application for 
health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

In this case, the veteran applied for enrollment in VA's 
health care system in January 2005.  He is not in receipt of 
service connection for any disability.  He was not a prisoner 
of war and was not receiving VA nonservice-connected pension 
benefits.  He has not alleged that he has any condition 
related to exposure to a toxic substance or ionizing 
radiation, or a disorder associated with service in the 
Southwest Asia theatre of operations.  The veteran included 
all his financial information as part of the required income-
based means test.  The veteran does not contend that the 
information he provided in his application was incorrect.  
Based upon his status as a nonservice-connected veteran and 
the financial information provided, he was assigned to 
priority group 8. 

The veteran does not disagree with the date of receipt of his 
application, but essentially contends that it is improper to 
deny him health care benefits given his actual income. 
According to the veteran, he was aware of the veteran's 
medical benefits program, but was covered by private group 
insurance until he lost his job in September 2003 and was 
advised by the local veteran's office at that time that his 
income was too high to meet the income standard.  The veteran 
advised that in 2004, his actual income dropped to around 
$10,000 and although he has assets exceeding the $80,000 
limit, he cannot access without considerable penalties.  The 
veteran states that he and his spouse, at age 55, are 
surviving on poverty level income and unable to afford health 
coverage.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is therefore ineligible for enrollment under the 
applicable regulation. As the law, and not the evidence of 
record, is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

While the Board is sympathetic to the veteran's situation; 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

As a final matter, the Board has considered whether it has a 
duty to assist with further development of the claim. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 
Under the circumstances presented in this case, however, it 
is not the factual evidence that is dispositive of the 
present appeal, but rather the application of the law and 
regulations to the undisputed facts. In such cases, it has 
been held that the duty to assist is not applicable. See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (regarding 
entitlement to recognition as surviving spouse for purposes 
of reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify are implicated 
when question is limited to interpretation and application of 
a statute).




ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


